DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (“Am.”) filed on April 27, 2022 has been entered.
Drawing Objection
1.	The drawings were received on April 27, 2022.  These drawings are not accepted because, inter alia, the amendments to the drawings fail to comply with 37 CFR 1.121(d).  For example, 37 CFR 1.121(d) states:
Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84  or, for a nonprovisional international design application, in compliance with §§ 1.84(c)  and 1.1026  and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet."  (Emphases added)

	In the instant case, Applicant’s label "Replacement Sheet" is at the left side margin instead of the top margin.  
2.	The original drawings filed on September 3, 2021 are objected to because of the reasons set forth on pp. 2-3 of the prior Office Action (“OA”) on February 1, 2022. 
Specification
1.	The disclosure is objected to because of the informalities, inter alia, the specification uses a variety of different terms for the same thing.  See MPEP § 608.01(o) (The use of a confusing variety of terms for the same thing should not be permitted.).   For example, Spec. ¶ 22 describes the movable component 22; however, Spec. ¶¶ 14-16, 19, etc. describe the transmission component
22 (Am. pp. 3-4).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior OA.
35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
wherein the link (13) is connected to the first driving component (21, 22) and the second driving component (30), and the link (13) is configured to be selectively driven by the first driving component (21, 22) or the second driving component (30) so as to move the piston (12) with respect to the pressure chamber (111). (Reference characters and emphasis added) 

Similarly, claim 8 recites: 
wherein the link (13) is connected to the first driving component (21, 22) and the motor assembly (50), and the link (13) is configured to be selectively driven by the first driving component (21, 22) or the motor assembly (50) to move the piston (12) with respect to the pressure chamber (111).  (Reference characters and emphasis added) 

a.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the structural element(s) that connect(s) the link 13 to the first driving component 21, 22 (see Pub. No. 20220097797 of this application at ¶ 20 and claim 5), and the second driving component 30 as claimed.   Please see the term “link member” in Mas-Hamilton Group Inc. v. LaGard Inc., 48 USPQ2d 1010, 1016 (Fed. Cir. 1998) and the phrase “configured to” in MTD Products Inc. v. Andrei Iancu, Case No. 2017-2292, Fed. Cir., 8/12/2019; Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012), and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  
b.	The functional limitation in claims 1 and 8 quoted above is unclear because it merely states a function “configured to be selectively driven by …” without providing an indication about how the function is performed.  The recited function does not follow from the structures recited in the claim, so it is unclear whether the function requires some other structure(s) or is simply an inherent result of the operation of the braking and locking mechanism in a certain manner.  See, e.g., the phrase “configured to” in Ex parte McAward, Appeal No. 2015-006416, PTAB 8/25/2017, and MPEP §§ 2173.02 and 2173.05(g).
35 USC § 102
	Claims 1-2 and 5, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ol (US 20170227022).
Claim 1
Ol teaches a bicycle braking and locking mechanism 10 configured to be mounted on a handlebar B3 (¶ 53), comprising:
a brake assembly comprising a main body 12 (¶ 53), a piston 30 (¶ 60), and a link 32 (¶ 60), wherein the main body 12 is configured to be mounted on the handlebar B3 and has a pressure chamber 28, the piston 30 is movably located in the pressure chamber 28, and the link 32 is
connected to the piston 30 for actuating the piston 30;
a first driving component 14, 38 (FIGS. 3 and 5); and
a second driving component 42 (FIGS. 3 and 5, ¶ 62 et seq.) wherein the link 32 is connected to the first driving component 14, 38 and the second driving component 42 and the link 32 is configured to be selectively driven by the first driving component 14, 38 or the second driving component 42 so as to move the piston 30 with respect to the pressure chamber 28 (FIGS. 2-3, 5-7 and 9).  Ibid. claims 1-18.
As noted, the user can select to move the lever 14 from a rest position P11 to an operated position P12, i.e., to select the piston 26 moving from the initial position P21 to the actuated position P22 as shown in FIG. 2 and described in ¶¶ 56-58.  In other words, the user can selectively set the first and second driving components 14, 38 and 42 and the link 32 in different positions as shown in FIGS. 2-3 and 5-7 since the link 32 is the push rod of the piston 26. Therefore, under BRI standard applied during examination (MPEP § 2111), Ol’s mechanism performs or is capable of performing the function as claimed.  
Claim 1 is anticipated by Ol because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Ol.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  As noted, the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.  Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.
Claim 2
 	The first driving component 14, 38 is pivotably disposed on the main body 12 (by a first pivot pin 44, FIG. 3, ¶ 64) and connected to the link 32, the second driving component 42 is pivotably disposed on the main body 12 (by a guide pivot pin 50, FIG. 3, ¶ 64) and connected to the link 32.
	Claim 5
	Ol’s first driving component comprises a lever 14 and a transmission component 38 (FIGS. 3 and 5), two opposite ends 46, 48 of the transmission component 38 are respectively connected to the lever 14 and the link 32, the second driving component 42 is in contact with the transmission component 38 so as to be connected to the link 32 via the transmission component 38, and the second driving component 42 is configured to drive the link 32 via the transmission component 38 as shown in FIGS. 2-3, 5-7 and 9).
	35 USC § 103
1.	Claim 3 and 8-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ol in view of Accossato (WO 2006030379 A1).
	Claim 3
	Ol teaches the invention substantially as claimed.  However, Ol does not teach a motor
assembly, wherein the motor assembly is connected to the second driving component, and the
motor assembly is configured to move the second driving component to drive the link.
Accossato teaches a motor assembly 32, 35, 36, wherein the motor assembly 32, 35, 36 is connected to the second driving component 20b (FIG. 5), and the motor assembly 32, 35, 36 is configured to move the second driving component 20b to drive the link 20c of the piston (not shown) in the pressure chamber 18 of the braking mechanism.  Ibid. p. 3.
It would have been obvious to a person having ordinary skill in the art (“PHOSITA”) before the effective filing date (“EFD”) of the application to connect the motor assembly to Ol’s second driving component and to configure the motor assembly to move Ol’s second driving component since it would drive the link of the piston in Ol’s pressure chamber of Ol’s braking mechanism as taught or suggested by Accossato.  The use of the motor assembly for driving’s Ol’s second driving component would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 8
Ol teaches a bicycle braking and locking mechanism configured to be mounted on a handlebar B3, comprising:
a brake assembly comprising a main body 12, a piston 30, and a link 32, wherein the main body 12 is configured to be mounted on the handlebar B3 and has a pressure chamber 28, the piston 30 is movably located in the pressure chamber 28, and the link 32 is connected to the piston;
a first driving component 14, 38 pivotably disposed on the main body 12 and connected to the link 32 (FIGS. 1-9); and
wherein the link 32 is configured to be selectively driven by the first driving component
14, 38 to move the piston 30 with respect to the pressure chamber 28.  
Ol teaches the invention substantially as claimed.  However, Ol does not teach a motor assembly configured to drive the link.
Accossato teaches a motor assembly 32, 35, 36, wherein the motor assembly 32, 35, 36 is connected to the second driving component 20b (FIG. 5), and the motor assembly 32, 35, 36 is configured to move the second driving component 20b to drive the link 20c of the piston (not shown) in the pressure chamber 18 of the braking mechanism.  Ibid. p. 3.
It would have been obvious to the PHOSITA before the effective filing date (“EFD”) of the application to connect the motor assembly to Ol’s second driving component and to configure the motor assembly to move Ol’s second driving component since it would drive the link of the piston in Ol’s pressure chamber of Ol’s braking mechanism as taught or suggested by Accossato.  
Claim 9
Please see claim 5 above.
2.	Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ol in view of Accossato as applied to claim 3 above, and further in view of Pollitt (US 5,109,968).
Ol’s main body 12 of the brake assembly 10 is mounted on the handlebar B3 (FIG. 1).
In summary, Ol and Accossato teach the invention substantially as claimed.  However, Ol and Accossato do not teach the motor assembly is partially located below the main body.
Pollitt teaches the motor assembly 31, 35, 37, 41, 43, 45 being partially located below the main body 25 (FIG. 7) in order to, inter alia, design the motor 31 very small with a high output rpm (id. col. 4, ll. 38-57 and claims 7-8.
It would have been obvious to the PHOSITA before the effective filing date (“EFD”) of the application to rearrange Accossato’s motor assembly in Ol’s bicycle braking and locking mechanism to be partially below Ol’s main body since it would provide the advantage of designing
Accossato’s motor very small with high output rpm as taught or suggested by Pollitt.  See KSR
legal precedent regarding rearrangement of parts in MPEP § 2144.04.
Indication of Allowable Subject Matter
1.	Claims 6-7 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this OA and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Nakamura et al. (JP 06-255565 A) teaches the gears 6, 9 and the motor or the like 11 partially below the main body 2 (FIGS. 1-2).  See machine translation;
b.	Yamaguchi (US 3732787) teaches a motor assembly 25 and a driving component 7 (FIGS. 2-3, 6); and 
c.	Heise et al. (WO 2014016124) teaches a motor assembly 2 (FIG. 1) and a driving component 15.
Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not
persuasive.
Drawing Objection
The amended drawings are not accepted for the reasons set forth above.
Specification Objection
The previous objection is withdrawn in view of Applicant’s amendments.
Claim Interpretation
The previous claim interpretation under 35 USC 112(f) of the term “driving component” is withdrawn in view of Applicant’s amendments and remarks.
35 USC 102 and 103  
The previous art rejections in the prior OA are withdrawn in view of Applicant’s amendments.  Applicant’s remarks (Am. pp. 9-12) have been considered but are deemed to be moot in view of new grounds of rejections.
Conclusion
In view of the foregoing, the application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this OA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656